DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 1/5/2021 has been entered and made of record.  
			Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered 

Response to Amendment/Remarks
In the response filed Claims 1-3, 6-7, and 9-11 were amended.  Claims 5 and 13 were canceled.  Claim 18 was added new.  Claims 1-4, 6-12, and 14-18 were presented for examination.  

Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections 

Allowable Subject Matter
Claims 1-4, 6-12, and 14-18 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a keyboard scrambling method. Various examples have been found in the art describe aspects of the claimed invention.  Kaplan et al. (US 2016/0117494 A1), ¶ 29-30, 35, teaches the user password is used to generate one or more alternate passwords based on the user password.  Kaplan, ¶ 28-30, 35, each selected key of the user password is mapped based on its location to at least one other keyboard layout to replace the characters of the password with alternate characters.  Kaplan, ¶ 25-26, 30, and 35, in the case where the correct password is one of the alternate passwords and the user enters a password based on the correct locations of the alternate generated password, the server will allow access to the user.
	Kaplan does not, but in related art, Hebert (US 2012/0042364 A1), ¶ 25-	26, and 64-66, teaches that during registration password manager receives a 	user password and generates false passwords based on the user password.  
	Kaplan in view of Herbert does not, but in related art, Jian et al. (US 9,111,073 	B1), Figs. 6, 7, 8A, 8B and Col. 5 Ln. 9-33, teaches a pattern entered which is 
However, as applicant notes, the combination of Kaplan Herbert and Jian does not teach “wherein the virtual keyboard with a different layout of keys is displayed ever time after each login session”. 
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/STEPHEN GUNDRY/
Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435